UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2278



MARIA   FERNANDEZ,    mother   and   personal
representative  of    the  Estate  of   Ramon
Fernandez,

                                              Plaintiff - Appellant,


          and


ROSE KRISTOSSERSON,

                                                          Plaintiff,


          versus


WATERWORKS AND INDUSTRIAL SUPPLY COMPANY, a
West Virginia corporation; BOBBY S. OVERBEY,
an individual,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Joseph Robert Goodwin,
District Judge. (CA-03-2423-3)


Submitted: March 23, 2006                     Decided: March 27, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Maria Fernandez, Appellant Pro Se. Mary Hylton Sanders, HUDDLESTON,
BOLEN, BEATTY, PORTER & COPEN, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Maria   Fernandez   appeals    the   district    court’s   orders

granting summary judgment to the defendants in her civil action in

which she sought damages stemming from a car accident and denying

her subsequent motion for reconsideration.        We have reviewed the

record and find no reversible error.       Accordingly, we affirm both

orders on the reasoning of the district court.            See Fernandez v.

Waterworks and Indus. Supply Co., No. CA-03-2423-3 (S.D.W. Va.

Sept. 27, 2005 & Oct. 19, 2005).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                - 3 -